PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Deeb et al.
Application No. 15/884,515
Filed: 31 Jan 2018
For: Heated Fishing Rod Guide Apparatus

:
:
:	DECISION ON PETITION
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the communication titled “re: PETITION DECISION,” filed March 25, 2021. This matter is being treated as a request for waiver of the $55.00 one-month extension of time fee submitted March 25, 2021.

The request is DISMISSED.

The application became abandoned February 3, 2021 for failure timely submit a proper reply to the non-final Office action mailed October 2, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. A one-month extension of time was submitted March 25, 2021, extending the period of time for reply from January 5, 2021 to February 2, 2021. An untimely response to the non-final Office action was filed February 18, 2021 and supplemented March 20, 2021. This decision precedes Notice of Abandonment. A petition was filed February 18, 2021 and dismissed March 24, 2021 wherein petitioner was advised that failure to timely submit the required extension of time would result in abandonment.

Practitioner herein states:

However, the petition filed is filed due to impact by the COVID-19 pandemic as described by Mr. Iancu in his 16 Mar 2021 communication. While it seems odd for the Office to allow relief only for abandoned applications and ignore additional fees charged by the office due to late filings nonetheless resulting from complications with COVID-19, applicant has now paid the $55 for the first month extension fee in the present case. Consider the absurdity of allowing relief for abandonment but not for fees for late filing but preceding abandonment!

As indicated in the petition decision mailed March 24, 2021, the requirement for extension of time in connection with the reply to the non-final Office action mailed October 2, 2020 is not subject to waiver. While petitioner herein references a March 16, 2021 “communication,” it is inter alia, relates to petition to revive fee waiver and does not relate to extension of time fees. 

It is noted that the March 16, 2020 Notice indicates that the “petition under 37 CFR 1.137(a) must be filed not later than two months of the issue date of the notice of abandonment … in order to entitled to a waiver of the petition fee under 37 CFR 1.17(m).”

Herein, a Notice of Abandonment to date has not been issued. At the time of submission of the reply to the non-final Office action on February 18, 2021 and the supplemental reply submitted March 20, 2021, the instant application was not abandoned as the time period for reply remained subject to extension of time pursuant to 37 CFR 1.136(a).

It is further noted that the Notice issued March 16, 2020 was superseded by the Notice issued April 28, 2020. The Notice issued May 27, 2020 expanded on the Notice issued April 28, 2020. Further, the Notice issued May 27, 2020 was superseded by the Notice issued June 29, 2020 which states in relevant part that “[t]his notice supersedes the May notice to the extent that any petition under 37 CFR 1.137(a) must be filed by July 31, 2020 to be eligible for the waiver of the petition fee in 37 CFR 1.17(m).”

Accordingly, the instant application is not subject to a waiver of any future filed petition to revive fee pursuant to the Notice issued June 29, 2020.

Petitioner herein references the difficulties related to COVID-19. However, to the extent petitioner seeks waiver of the previously filed one-month extension of time submitted March 25, 2021, petitioner is again advised that the USPTO COVID-19 Response does not permit for the waiver of extension of time fees for the instant application abandoned February 3, 2021. In this regard, petitioner’s attention is directed to the USPTO COVID-19 Response Resource Center found online at:

https://www.uspto.gov/coronavirus/uspto-covid-19-response-resource-center.

Petitioner is reminded as a courtesy of the available avenues for relief: 

petition to revive pursuant to 37 CFR 1.137(a); and,
petition for suspension of rules pursuant to 37 CFR 1.183.

Any request for further consideration of this matter must be submitted within TWO-MONTHS of the mail date of this decision subject to extension of time under 37 CFR 1.136(a). This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

This application is being directed to the Office of Data Management for issuance of the Notice of Abandonment for failure to timely submit a proper reply to the non-final Office action issued October 2, 2020.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Petitions Attorney
Office of Petitions